[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                                No. 10-10106              ELEVENTH CIRCUIT
                            Non-Argument Calendar           JANUARY 19, 2011
                          ________________________             JOHN LEY
                                                                CLERK
                 D.C. Docket No. 3:07-cv-00495-TJC-TEM


LARRY NIMMONS,
                                                           Plaintiff - Appellant,

                                   versus

DR. J. AVILES,
DR. AMADA NAZORENO,
NURSE KENNEDY,
SGT. ROBINSON,

                                                       Defendants - Appellees,


NURSE PHILLIPS, et al.,

                                                                    Defendants.
                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________
                            (January 19, 2011)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:


      Larry Nimmons, a Florida prisoner proceeding pro se, appeals the dismissal

of his civil rights action, 42 U.S.C. § 1983. The district court granted summary

judgment in favor of Defendant Dr. Julian Aviles, an employee of the Florida

Department of Corrections. No reversible error has been shown; we affirm.

      In his section 1983 complaint, Nimmons alleged that Defendant’s

inadequate treatment of his knee injury caused him permanent damage and

constituted deliberate indifference. Nimmons sustained a knee injury in April

2005 when he slipped and fell while performing his assigned prison duties. He

sought treatment for the knee injury from Defendant; but after reviewing his x-ray,

Defendant told Nimmons that he only had bruised some tendons. About a year

after Nimmons fell, an orthopedist performed a procedure on Nimmons’s knee and

told him that he would have problems with his knee for the rest of his life because

of the improper treatment he received after the slip-and-fall incident. The district

court determined that the record showed that Defendant provided Nimmons with

adequate medical care and that, therefore, Nimmons had not demonstrated

deliberate indifference.

      On appeal, Nimmons repeats his argument that Defendant’s medical



                                          2
response to his knee complaints constituted deliberate indifference.* We review de

novo a grant of summary judgment and “apply the same legal standards that

governed the district court’s analysis.” Penley v. Eslinger, 605 F.3d 843, 848

(11th Cir. 2010).

       For medical treatment to rise to the level of a constitutional violation, the

care must be “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Harris v. Thigpen, 941

F.2d 1495, 1505 (11th Cir. 1991) (citation omitted). Nimmons must demonstrate

that Defendant’s response to his medical need was more than “merely accidental

inadequacy, negligence in diagnosis or treatment, or even medical malpractice

actionable under state law.” Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir.

2000) (citation and quotations omitted). We have explained that deliberate

indifference has these three components: “(1) subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

negligence.” Farrow v. West, 320 F.3d 1235, 1245 (11th Cir. 2003).

       After review, we conclude that the district court properly granted summary



       *
        Nimmons does not challenge the district court’s dismissal of the other defendants on
grounds of insufficient service of process and failure to exhaust administrative remedies. Thus,
Nimmons has abandoned these challenges. See Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th
Cir. 2002).

                                                3
judgment to Defendant. The record reflects that, shortly after Nimmons fell,

Defendant saw Nimmons for his many chronic illnesses. Upon examining

Nimmons’s knee, Defendant noted that a previous tibial plateau fracture from

December 2004 was asymptomatic and ordered an x-ray. The x-ray revealed a

possible avulsion fracture and early degenerative changes. Defendant believed

that the knee problem was not acute at that time. Nimmons continued to see

Defendant for other problems, but made no additional complaints of knee pain

until almost eight months later. And then, on examination, Defendant noted that

the condition of the knee had worsened. So, Defendant ordered another x-ray and

referred Defendant to an orthopedist. Diagnostic testing by the orthopedist

showed that surgery was not warranted for the old fracture. But the orthopedist

did perform a video arthroscopy to repair a tear to Nimmons’s left lateral

meniscus.

      The care Nimmons received from Defendant for his knee was adequate and

certainly not “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” See Harris, 941 F.2d at

1505. Defendant treated Nimmons during the period after his fall for his knee

complaints and responded reasonably to those complaints, including ordering an

x-ray and referring Nimmons to an orthopedist when the knee condition worsened.

                                         4
Nimmons’s allegation that Defendant’s medical treatment after the fall directly

caused permanent damage to his knee is belied by the record, which showed that

Nimmons suffered a prior knee injury before the fall.

      That Nimmons later underwent a procedure on his knee by another doctor

who expressed concern about the knee’s prior treatment does not mandate the

conclusion that Defendant acted in a constitutional sense unreasonably in treating

Nimmons, especially given that Nimmons made no additional complaints to

Defendant about his knee for eight months after the fall. See Farmer v. Brennan,

114 S.Ct. 1970, 1982-83 (1994) (an official who actually knew of a substantial

risk to an inmate’s health may be free from liability if the official reasonably

responded to the risk, even if the inmate ultimately suffered harm); Adams v.

Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (whether defendant “should have

employed additional diagnostic techniques or forms of treatment ‘is a classic

example of a matter for medical judgment’ and therefore not an appropriate basis

for grounding” constitutional liability).

      The record will not support deliberate indifference. Defendant acted

reasonably in treating Nimmons’s knee; and Nimmons failed to produce evidence

that Defendant disregarded the risk of harm that his injured knee posed to him.

      AFFIRMED.

                                            5